COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00358-CR
                             NO. 02-12-00359-CR


GLEN LATEL POWE                                                    APPELLANT
A/K/A GLEN POWE

                                       V.

THE STATE OF TEXAS                                                      STATE


                                   ------------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                       MEMORANDUM OPINION1
                                   ------------

      Appellant Glen Latel Powe a/k/a Glen Powe attempts to appeal from his

two convictions, pursuant to plea bargains, for aggravated robbery with a deadly

weapon. The trial court’s certification of his right to appeal for each of these

convictions states that this “is a plea-bargain case, and the defendant has NO

right of appeal.”


      1
       See Tex. R. App. P. 47.4.
       On August 9, 2012, this court notified appellant about the statement on the

trial court’s certifications and informed him that unless he or any party desiring to

continue the appeals filed with the court, on or before August 20, 2012, a

response showing grounds for continuing the appeals, the appeals may be

dismissed. See Tex. R. App. P. 25.2(a)(2), (d), 44.3. We have received no

response. Therefore, we dismiss these appeals.2 See Tex. R. App. P. 25.2(d),

43.2(f).



                                                    PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 11, 2012




       2
      Appellant’s other appeals in cause numbers 02-12-00356-CR and 02-12-
00357-CR remain pending in this court.

                                         2